DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0027], line 3: “a ultra-small” appears instead of “an ultra-small” 
Paragraph [0037], line 5: “30 the” appears instead of, perhaps, “30 in the” 
Paragraph [0038], lines 6-7: “are centrosymmetric distribution” appears instead of, perhaps, “are in a centrosymmetric distribution” or “are centrosymmetrically distributed”; analogous replacements are required in various additional location in the specification.  Moreover, the term “centrosymmetric distribution” has not been defined in the specification, and it appears Applicant is misusing the tem, since centrosymmetry appears to be a synonym for “inversion symmetry” in crystallography (see “Centrosymmetry,” Wikipedia, 2021, in PTO-892, attached) 
Paragraph [0038], lines 7-8: “the sound inlet hole of the above four MEMS sensors is connected to form a square” appears, and cannot be understood, since four holes would be needed to make a square, not a single sound hole 
Page 9, line 1: “and A micro-control unit” appears instead of “and a micro-control unit” 
Page 10, line 10: “each MEMS acoustic-electric transducers” appears instead of either “each MEMS acoustic-electric transducer” or each of the MEMS acoustic-electric transducers” 
Paragraph [0050], line 1: “are known angle” appears instead of “are known angles” 
Paragraph [0051], line 3: “cam also obtains” instead of, perhaps, “can also obtain” 
Page 13, line 3: “example . . . are” appears instead of “example . . . is” 
Paragraph [0055], line 3: “times, as” appears instead of, perhaps, “times. As”. 
Appropriate correction is required. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 3: “transducers are fixedly” appears instead of “transducers fixedly” 
Claim 1, line 4: “centrosymmetric distribution” appears instead of, perhaps, “in a centrosymmetric distribution” or “centrosymmetrically distributed” 
Claim 1, line 4: ”; a distance” appears instead of “, wherein a distance” 
Claim 1, line 7: “unit, each” appears instead of “unit, wherein each” 
Claim 1, line 8: “respectively;” appears instead of “respectively; and wherein” 
Claim 2, lines 3-4: “centrosymmetric distribution” appears instead of, perhaps, “in a centrosymmetric distribution” or “centrosymmetrically distributed” 
Claim 3, line 4: “centrosymmetric distribution” appears instead of, perhaps, “in a centrosymmetric distribution” or “centrosymmetrically distributed” 
Claim 5, line 5: “are located” appears instead of “is located” 
Claim 6, line 5: “region; the” appears instead of “region, the” 
Claim 8, line 4: “an sound” appears instead of “a sound” 
Claim 12, lines 2-3: “wherein the method comprising” appears instead of either “wherein the method comprises” or “the method comprising”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitations “selecting equal phase points” and “reselecting equal phase points”, and the feature “a plurality of different equal phase points”.  The specification provides no definition of what is meant by “equal phase point”, nor can any usage of this term in acoustics be found in an Internet search.  It appears Applicant may have coined this term, but its meaning has not been provided.  It is not clear, therefore, that Applicant has possession of the claimed invention.  Consequently, claim 12 and its dependent claims fail to satisfy the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 12, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “centrosymmetric” in claims 1-3 is used by the claim to mean, perhaps, “having symmetry with respect to rotation about a central point,” while an accepted meaning for centrosymmetry appears to be as a synonym for “inversion symmetry” in crystallography (see “Centrosymmetry,” Wikipedia, 2021, in PTO-892, attached).  The term is indefinite because the specification does not clearly define the term “centrosymmetric distribution”.
Claim 12 recites the limitation "the finite difference principle" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the finite difference principle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16, line 2 recites “the three differential signals are orthogonal to each other”.  The orthogonality of signals is a property of the signal content of the signals; it is not clear whether applicant instead means that the directions from which the three signals arrive, or are determined to have arrived, are orthogonal directions, leading to indefiniteness of claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 106526533, see English translation, PTO-892, attached). 
As to claim 1, Liu teaches a small spatial sound source orientation detecting device (paragraphs [0002]-[0043], FIGS. 1-3), comprising 
a circuit board (paragraph [0040]; FIG. 3, reference number 6); 
three or more MEMS acoustic-electric transducers are fixedly arranged on the circuit board and centrosymmetric distribution (paragraph [0040]; FIG. 3, reference numbers 1, 2, 7, 9); and 
a micro-control unit, each MEMS acoustic-electric transducer is electrically connected to the micro-control unit, respectively (paragraph [0040]; FIG. 3); 
the micro-control unit is configured to obtain an orientation information of spatial sound source based on acoustic signals collected by the three or more MEMS acoustic-electric transducers (paragraph [0039], [0040], DOA module). 
However, Liu does not teach a distance between adjacent MEMS acoustic-electric transducers being not more than one-half of a shortest wavelength of a sound source signal.  However, when sources in phase are separated by more than one-half wavelength, destructive interference effects appear when radiation is examined at specific directions from the sources; by reciprocity, an analogous effect would be present in a receiver array, when the separation between receivers is more than one half of a wavelength (this follows from the known equation for interference, e.g., for two slits, d sin θ = m λ for interference maxima, d sin θ = (m + ½) λ for interference minima, d being the slit separation, m being the order of the interference maximum or minimum, and λ being the wavelength of the radiation).  Since destructive interference cannot occur when the separation is less than one half of the shortest wavelength (for then there is no interference minimum possible, for any value of m), such limitation on separation is an obvious design choice for a receiver array. 
As to claim 2. Liu further teaches the transducers distributed symmetrically about the center of the circuit board (FIGS. 2, 3; paragraph [0039]; Liu makes no distinction among the transducer types in the different positions, so they are all assumed to identical), and therefore suggests that the three or more MEMS acoustic-electric transducers are all the same omnidirectional MEMS acoustic-electric transducers, and are centrosymmetric distribution on the circuit board, and the distance between adjacent omnidirectional MEMS acoustic-electric transducers is not more than one-half of the shortest wavelength of the sound source signal (as stated in the rejection of claim 1, the distance limitation is an obvious design choice). 
As to claim 3, Liu further teaches that the three or more MEMS acoustic-electric transducers are three or more MEMS acoustic-electric transducers on a same plane (FIGS. 2, 3; paragraph [0040]); and the three or more MEMS acoustic-electric transducers are centrosymmetric distribution on the circuit board (paragraph [0039], FIGS. 2, 3). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hannah (US 7,146,014). 
As to claim 4, Liu teaches the small spatial sound source orientation detecting device of claim 2 as discussed above.  Liu further teaches that the three or more MEMS acoustic-electric transducers are four or more MEMS acoustic-electric transducers (see FIGS. 2, 3).   However, Liu does not teach that the MEMS acoustic-electric transducers are disposed on different planes.  Hannah teaches a tetrahedral arrangement of acoustic sensors (FIG. 4; col. 8, lines 14-19), and therefore suggests that the MEMS acoustic-electric transducers are disposed on different planes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the small spatial sound source orientation detecting device of claim 2 as taught by Liu, including the three or more MEMS acoustic-electric transducers being four or more MEMS acoustic-electric transducers, in combination with the MEMS acoustic-electric transducers being disposed on different planes as suggested by Hannah, since such combination provides a three-dimensional (3D)-directional microphone system. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Klein et al. (US 2008/0219438). 
As to claim 5, Liu teaches the small spatial sound source orientation detecting device of claim 3 as discussed above.  However, Liu does not teach that the device further comprises a first shielding upper cover having an electromagnetic shielding function, and the first shielding upper cover and the circuit board forming a first electromagnetic shielding region, the three or more MEMS acoustic-electric transducers and the micro-control unit being located within the first electromagnetic shielding region.  Klein teaches sensors and acoustic processing in a shielded integrated housing (paragraph [0016], MEMS sensors; paragraph [0027]), and therefore suggests that the device further comprises a first shielding upper cover having an electromagnetic shielding function, and the first shielding upper cover and the circuit board form a first electromagnetic shielding region; the three or more MEMS acoustic-electric transducers and the micro-control unit are located within the first electromagnetic shielding region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the small spatial sound source orientation detecting device of claim 3 as taught by Liu, in combination with the device further comprising a first shielding upper cover having an electromagnetic shielding function, and the first shielding upper cover and the circuit board forming a first electromagnetic shielding region, the three or more MEMS acoustic-electric transducers and the micro-control unit being located within the first electromagnetic shielding region as suggested by Klein, since such combination prevents external interference form affecting any electrical signals within the device. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Klein, and further in view of Nagata et al. (US 2011/0085317). 
As to claim 6, Liu as modified by Klein teaches the small spatial sound source orientation detecting device of claim 5 as discussed above.  However, Liu does not teach that the device further comprises a second shielding upper cover having an electromagnetic shielding function and located at a periphery of the first shielding upper cover, the second shielding upper cover and the circuit board form a second electromagnetic shielding region; the first electromagnetic shielding region is located within the second electromagnetic shielding region, and a side surface of the second shielding upper cover is provided with a lead wire hole.  Nagata teaches an electronic component having a metal shell, disposed on a circuit board and further covered by a shield cover, and further teaches a second shield member (paragraphs [0010], [0011], [0015]-[0018], [0034]), and therefore suggests that the device further comprises a second shielding upper cover having an electromagnetic shielding function and located at a periphery of the first shielding upper cover, the second shielding upper cover and the circuit board form a second electromagnetic shielding region; the first electromagnetic shielding region is located within the second electromagnetic shielding region, and a side surface of the second shielding upper cover is provided with a lead wire hole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the small spatial sound source orientation detecting device of claim 5 as taught by Liu as modified by Klein, in combination with the device further comprising a second shielding upper cover having an electromagnetic shielding function and located at a periphery of the first shielding upper cover, the second shielding upper cover and the circuit board forming a second electromagnetic shielding region; the first electromagnetic shielding region being located within the second electromagnetic shielding region, and a side surface of the second shielding upper cover being provided with a lead wire hole as suggested by Nagata, since such combination improves the electromagnetic shielding in instances where shielded components in the device exchange signals with components of the device that are disposed outside the shielding. 
As to claim 7, Liu as modified by Klein and Nagata teaches the small spatial sound source orientation detecting device of claim 6 as just discussed.  However, Liu does not teach that the first shielding upper cover and/or the second shielding upper cover are electrically connected to a ground line on the circuit board.  Nagata further teaches a common ground for the first and second shield members (paragraphs [0017]-[0018], first and second shield covers each have a metal shell having a ground connection), and therefore suggests that the first shielding upper cover and/or the second shielding upper cover are electrically connected to a ground line on the circuit board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the small spatial sound source orientation detecting device of claim 6 as taught by Liu as modified by Klein and Nagata, in combination with the first shielding upper cover and/or the second shielding upper cover being electrically connected to a ground line on the circuit board as suggested by Nagata, since such combination ensures no stray currents between the first shielding upper cover and the second shielding upper cover. 
As to claim 8, Liu as modified by Klein and Nagata teaches the small spatial sound source orientation detecting device of claim 6 as discussed above.  However, Liu does not teach that a portion of the circuit board that is attached to each of the MEMS acoustic-electric transducers is provided with an opening, and the opening is aligned with an sound inlet hole of the MEMS acoustic-electric transducer.  Nonetheless, such placement is a mere design choice, since in order to sense acoustic energy, the MEMS sensors necessarily need some access to the ambient environment. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Klein and Nagata, and further in view of Kuki et al. (US 10,547,925). 
As to claim 9, Liu as modified by Klein and Nagata teaches the small spatial sound source orientation detecting device of claim 6 as discussed above.  However, Liu does not teach that the device further comprises a sound-permeable layer disposed on one side of the circuit board where the opening is provided, and the sound-permeable layer is fixedly disposed on the second shielding upper cover.  Kuki teaches a sound-permeable membrane and its suitability for use with MEMS elements mounted to a printed circuit board (col. 2, lines 19-38; col. 8, lines 24-32), and therefore suggests that the device further comprises a sound-permeable layer disposed on one side of the circuit board where the opening is provided, and the sound-permeable layer is fixedly disposed on the second shielding upper cover.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the small spatial sound source orientation detecting device of claim 6 as taught by Liu as modified by Klein and Nagata, in combination with the device further comprising a sound-permeable layer disposed on one side of the circuit board where the opening is provided, and the sound-permeable layer being fixedly disposed on the second shielding upper cover as suggested by Kuki, since such combination facilitates construction, e.g., by allowing use of reflow soldering if desired during production. 
As to claim 10, Liu as modified by Klein, Nagata, and Kuki teaches the small spatial sound source orientation detecting device of claim 9 as just discussed.  However, Liu does not teach that the sound-permeable layer is a windproof cotton or a waterproof sound-permeable membrane.  Kuki teaches that it is known to use a non-porous film as the sound-permeable membrane (col. 1, lines 63-66; PTFE (brand name TEFLON), at least, is known to be waterproof; col. 2, lines 19-27), and therefore suggests that the sound-permeable layer is a windproof cotton or a waterproof sound-permeable membrane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the small spatial sound source orientation detecting device of claim 9 as taught by Liu as modified by Klein, Nagata, and Kuki, in combination with the sound-permeable layer is a windproof cotton or a waterproof sound-permeable membrane as taught by Kuki, since such combination is mere utilization of a widely available and well known product for such purpose. 
As to claim 11, Liu as modified by Klein, Nagata, and Kuki teaches the small spatial sound source orientation detecting device of claim 9 as discussed above.  However, Liu does not teach that the sound-permeable layer is fixed to the second shielding upper cover by snapping or gluing.  Kuki teaches use of adhesive to effect bonding of the sound-permeable membrane (col. 5, lines 20-26, lines 38-42), and therefore suggests that the sound-permeable layer is fixed to the second shielding upper cover by snapping or gluing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the small spatial sound source orientation detecting device of claim 9 as taught by Liu as modified by Klein, Nagata, and Kuki, in combination with the sound-permeable layer being fixed to the second shielding upper cover by snapping or gluing as suggested by Kuki, since such combination mere employs a well known and suitable technique for product fabrication while controlling manufacturing costs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645